In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                          No. 06-16-00060-CV



GMK CONSTRUCTION LLC D/B/A MAKARIOS CONSTRUCTION CO., Appellant

                                   V.

      GREGORY OSTERTAG AND SHANNON OSTERTAG, Appellees



                 On Appeal from the 62nd District Court
                       Franklin County, Texas
                        Trial Court No. 11886




              Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       The appellant, GMK Construction LLC d/b/a Makarios Construction Co., has filed a

motion, through counsel, to extend the deadline for filing its brief in this matter. The brief was

due January 4, 2017.

       In the motion, counsel does not provide the Court with any explanation, much less a

reasonable one, of the need for an extension of time. This Court interprets Rule 10.5(b)(1) of the

Texas Rules of Appellate Procedure as requiring counsel to provide specific information to justify

a requested extension, including the cause numbers of cases in which other briefs were filed; the

dates they were filed; the dates, cause numbers, and courts of matters scheduled for trial; the exact

dates of trial (if known); the expected duration of trial; etc. Broad, general statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we partially grant the appellant’s motion seeking a ninety-day extension

of the filing deadline by extending the deadline for filing its brief by thirty days, making the brief

now due February 3, 2017. Additional requests for extensions of time will not be looked upon

with favor.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: January 10, 2017


                                                  2